Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on 3/17/2021, where Applicant amended the claims. Claims 1-20 remain pending.
Response to Arguments
Applicant’s arguments, filed 3/17/21, with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Johri in view of Kumar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-14,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johri (US Patent 7561580) in view of Kumar (US Publication 20170111220).
In reference to claim 1, Johri teaches a method comprising:

transmitting, by the processing system, an acceptance of the request to allocate the first tag to the communications between the cloud service provider and the first telecommunication network (see at least column 5 lines 13-17, where Johri teaches accepting the request and passing the assigned MPLS label back to the source router);
obtaining, by the processing system, a first packet containing the first tag from the cloud service provider (see at least column 5 lines 17-20, where Johri teaches once the label is assigned then communication begins with source router sending a packet); and
transmitting, by the processing system, the first packet to the first telecommunication network in accordance with the first tag wherein the first tag further defines at least a first action in the first telecommunication network associated with the first tag, wherein the at least the first action comprises a differentiated packet handling in the first telecommunication network for packets containing the first tag (see at least column 4 lines 35-49, where Johri teaches sending the packet in accordance with the label and where the label instructs how the receiving network router will handle the packet to reach its destination).
Johri fails to explicitly teach of a plurality of telecommunication networks, wherein the edge exchange point interconnects the cloud service provider and the plurality of telecommunication networks including the first telecommunication network. However, Kumar teaches a cloud edge exchange point (see Kumar, at least Fig 1A, #100) cloud service providers 
In reference to claim 2, this is taught by Johri, see at least column 1 lines30-36, teaches MPLS header.
In reference to claim 3, this is taught by Johri, see at least column 1 lines 26-36.
In reference to claim 6, this is taught by Johri, see at least column 5 lines 30-37, where Johri teaches two way communication and where the receiving network (i.e. telecommunication network) transmits packets according to the MPLS label to the source network.
In reference to claim 7, this is taught by Johri, see at least 5 lines 21-37, where Johri teaches two way communication and where the receiving network #14 (i.e. telecommunication network) transmits packets according to the MPLS label to the source network, this includes a request to allocate a second MPLS label, an acceptance and response which passes the label to the receiving network, and sending packets according to the second label.
Claims 8-14,16-19 are slight variations of the rejected claims 1-7 above, and are therefore rejected based on the same rationale.

Claims 4,5,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over Johri (US Publication 20200329119) in view of Kumar (US Patent 10708125) in further view of Song et al (US Publication 20200358698).
In reference to claims 4,5,15,20, Johri fails to explicitly teach wherein the first packet includes the first tag in a segment routing header; and wherein the first tag is included as a segment routing segment of the first packet. However, Song teaches segment routing in MPLS networks, and discloses tags in segment routing extension header of packets for communication between networks (see Song, at least Abstract ad paragraph 15).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Johri based on the teachings of Song for the purpose of making the network communications more efficient in terms of management and control.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



June 4, 2021

/RAMY M OSMAN/Primary Examiner, Art Unit 2457